BROWN, P. J.
Convicted in the criminal court of Greene county of the crime of perjury, defendant appeals from a judgment fixing his punishment at two years in the penitentiary.

*344
Perjury.

He was charged with having sworn falsely before the grand jury of Greene county when called by said grand jury on December 4, 1911, to testify as to his knowledge of the guilt or innocence of one M. K. Watts, who was suspected of keeping a hawdyhouse in said county.
Before the grand jury defendant admitted, that he had in the months of October and November, 1911, acted as a porter for a hotel kept by said Watts, but denied that he had done anything towards bringing men and women together in said hotel for the purpose of enabling or encouraging' them to engage in sexual intercourse.
• Two witnesses testified positively that defendant did act as a panderer in bringing together lewd men and women for immoral purposes in a hotel kept by said Watts, and that when so brought together by defendant said men and women indulged in illicit sexual intercourse with each other in said hotel. It was also proven that defendant, in his capacity as porter, represented to prospective patron® of the hotel, that if they would come there he would arrange to bring “girls” to their rooms for immoral purposes.
This evidence tended to prove that Watts was running a bawdyhouse, and that defendant, as his porter, had knowledge of that fact. When sworn as.a witness before the grand jury defendant testified positively that he had never taken any women to the rooms of guests of the hotel for immoral purposes; consequently, if the witnesses on behalf of the State testified truthfully' upon the trial, then he (defendant) undoubtedly swore falsely when giving his evidence before the grand jury.
Defendant’s testimony before the grand jury was material to the investigation of the matter of inquiry then pending before that body, and if knowingly false it constituted willful and corrupt perjury, as de*345nounced "by section 4344, Revised Statutes 1909. [State v. Faulkner, 175 Mo. 546.]
. The defendant has not furnished us with a brief pointing out the alleged errors upon which he. relies for reversal, but we have examined the whole record for errors assigned in his motion for new trial and motion in arrest of judgment, but find no errors that warrant a reversal. Upon his trial defendant strenuously contended that his testimony as given before the grand jury was true, but a petit jury of his county disbelieved him and believed the witnesses who testified for the State. He was represented by able counsel and had a fair trial. The judgment should be affirmed. It is so ordered.
Faris and Walker, JJ., concur.